Citation Nr: 1550734	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to resumption of payment of nonservice-connected disability pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from January to June 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes for the period from May 2009 to June 2010 is less than the maximum annual income limit for receipt of payment for nonservice-connected disability pension benefits for a housebound veteran with one dependent.


CONCLUSION OF LAW

The Veteran's countable income from May 2009 to June 2010 is less than the prescribed limit for entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the law is dispositive of this appeal, the duties to notify and assist imposed by the VCAA are not applicable to the issue of entitlement to nonservice-connected pension benefits.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Nevertheless, although the Veteran has expressed confusion as to the decisions in this case, the record shows that he was provided with notice and information regarding the reason his pension was stopped, in October 2009 and again in July 2011.  His case has been readjudicated twice before coming to the Board, in March 2014 and August 2015, after which he was given the opportunity to submit additional argument or evidence.  Evidence of unreimbursed medical expenses was received for the year 2014.  

Nonservice-connected pension

Improved nonservice-connected pension is a benefit available to a Veteran that: served for a period of 90 or more days during a period of war; and, meets certain net worth and annual income requirements; and, is age 65 or older or, is permanently and totally disabled.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Improved pension is a "need-based" program, and as such, countable income includes income from most sources, including any eligible dependents, received during the 12-month annualization period.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's maximum annual pension rate (MAPR), may reduce a Veteran's countable income.  
38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source are counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR that have been paid but unreimbursed.

The MAPR is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23. 

Here, the Veteran served the requisite period during the Vietnam Era, and he is both over the age of 65 and permanently and totally disabled.  Indeed, he was initially granted nonservice-connection (NSC) pension benefits at the housebound rate, which is a higher rate of pension payable for a disability that is severe enough to render the claimant housebound.  See 38 C.F.R. §§ 3.350(i), 3.351.  He has not, however, consistently met the annual income requirements, which has led to the discontinuance of his NSC pension.

The Veteran has expressed confusion as to the reason his pension has been stopped.  He alleges that it was granted and then stopped, and then granted and then stopped again, and he does not understand why.  From the effective date of his NSC pension, May 2006, up to August 2007, the Veteran was noted to have one dependent, his son.  His son turned 18 in August 2007, and was no longer considered a dependent.  The Veteran was married at that time (and still is), however, there was a mistake and his wife was not added to his award.  It follows, then, that her income was not considered when calculating his countable income.  He was asked to provide information regarding her income, which he did not immediately provide.  Subsequently, in February 2009, he was advised that his pension would be stopped if the information was not received.  In October 2009, his pension was stopped and an overpayment was assessed.  He provided the information regarding his wife, and his pension was reinstated effective January 2010.  However, it was determined that his wife was in receipt of Social Security Administration (SSA) benefits, starting from June 2010.  His pension was stopped in July 2010 because his income surpassed the MAPR for a housebound Veteran with one dependent.

As discussed above, this issue turns on the law; specifically, whether his income fell below the MAPR for each year under consideration.

From the effective date of his pension, May 2006, to April 2007, the Veteran reported a monthly income of $781 in SSA benefits and $423 in military retirement benefits.  His wife's income in 2006 was $19,126, which equals to approximately $1594 per month.  The MAPR for a housebound Veteran with one dependent and a child (his son did not turn 18 until August 2007), for the year 2006 was $18,606.  The Veteran's income must include consideration of his wife's income; their combined income came out to approximately $33,576 for this time period.  This far exceeds the MAPR for 2006.

Similarly, from May 2007 to April 2008, he reported a monthly income of $781 and $423.  His wife's income was $26,157, which equals to about $2179 per month.  For this time period, the countable income totaled approximately $40,596.  Even when assuming that their son remained a dependent for this entire period, the MAPR for a housebound Veteran with a dependent and a child was $19,035, which is less than half of the Veteran's countable income for that period.

From May 2008 to April 2009, the Veteran's monthly income remained steady at $781 and $423.  His wife stopped working in December 2008, and her income for that year totaled $31,299, which is approximately $2608 per month.  For 2008, the MAPR for a housebound Veteran with one dependent was $18,120.  Even when counting only her salary earned from May to December 2008 ($2608 for eight months equals to $20,864), the annual income surpassed the MAPR for 2008.

From May 2009 to April 2010, the Veteran's wife is not shown to have any income.  The Veteran's monthly income is listed as the same $781 and $423, which amounts to an annual income of $14,448.  The MAPR for a housebound Veteran with one dependent in 2009 was $18,120, thus, the income requirements are met for the period from May 2009 to April 2010.

The record shows that the Veteran's wife began receiving SSA benefits in the amount of $789 per month in June 2010.  His benefits are shown to have remained at $781 and $423 at that time, thus their income starting from July 2010 was approximately $23,916, which surpasses the 2010 MAPR of $18,120 for a housebound Veteran with one dependent.  

From July 2011, their income approximated the income from the year before, which again surpassed the MAPR of $18,120 for that year.  In December 2011, the Veteran's SSA benefits were increased to $808, and his wife's were increased to $821 in January 2012.  The MAPR for 2012 for a housebound Veteran with one dependent was $19,093.  Even when only taking their SSA benefits into account, the annual income was $19,548 in 2012, which exceeds the MAPR for that year.  

Similarly, for 2013, the Veteran's monthly income was $822 and his wife's was $841, which amounts to an annual income of $19,956.  This surpasses the 2013 MAPR of $19,380 for a housebound Veteran with one dependent.  

In 2014, the Veteran's monthly SSA was $834 and his wife's SSA was $854, resulting in a countable income of $20,256.  This again surpasses the 2014 MAPR of $19,380.  He submitted evidence of unreimbursed medical expenses equaling $1258.  He is not permitted to reduce his income by this total amount, but rather only the amount that exceeds 5 percent of the MAPR, which is $289 (5 percent of $19,380 is $969; $1258 minus $969 is $289).  Subtracting $289 from $20,256 still results in annual income exceeding the MAPR.  Even when subtracting $430, which is the amount calculated by the RO to be the allowable excludable amount, the resulting figure exceeds the MAPR for 2014.

Accordingly, the income requirements for NSC pension are only met for the period between May 2009 and June 2010.  










ORDER

For the period from May 2009 to June 2010, the Veteran's countable income fell below the maximum allowed for entitlement to nonservice-connected pension.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


